DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddox et al. (US 20160081446, hereinafter ‘Maddox’) in view of Bowen (US 2007/0084895) and Stanley (US 2002/0130150).

However, Bowen teaches providing a similar strap with a pouch (6) attached to the front surface of the elongated body proximate the first end, the pouch comprising a first enclosed end proximate the first end, a second enclosed end opposite the first enclosed end, an enclosed bottom defining a cavity of a pocket and an opening opposite the enclosed bottom that is selectively accessible and configured to selectively receive and hold an item (see Figs. 1-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maddox with the hidden pocket of Bowen, in order to allow personal items to remain hidden as taught by Bowen (Abstract).
Further, Stanley teaches a strap mounted holster for a wireless communications device being connected to the strap ends via first and second connectors on the strap ends as well as the holster (6s, 6as; see Fig. 2) as claimed.

Maddox as modified above results in a device wherein the pouch is positioned between the plurality of tabs and the first end (when viewed in combination).
Regarding Claim 2, Maddox discloses the tactical strap of Claim 1, wherein the front surface has a first coupler attached thereto (hook-and-loop material 224 is disposed on front surface of elongate RSM holder 14, Fig. 16), and wherein the pouch includes a flap having a second coupler attached thereto and positioned to selectively engage with the first coupler to enclose the cavity (RSM holder 14 may include a flap 220; flap 220 is foldable over the elongate body 202 and is releasably attachable thereto, for example by mating hook-and-loop material 222, 224; while the embodiment in FIGS. 2 and 3 does not show a flap like flap 220, it may also include such a flap to protect the cord of the RSM, para 0056, Fig. 16).
Regarding Claim 3, Maddox discloses the tactical strap of Claim 1, and further discloses wherein the elongated body is adjustable (length of the remote speaker mic holder 14 may be adjustable, para 0026) and discloses an adjuster coupled to a second elongated body between the first end and the opposing second end (shoulder strap 10 includes a body 24; body 24 may include one or more slides 26 and loop 28 structures to facilitate adjustment of the length of the body 24 as appropriate to size the shoulder 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first strap of Maddox with the length adjustment of the second strap of Maddox (strap 10), in order to size the strap to fit the user and thereby improve user comfort (body 24 may include one or more slides 26 and loop 28 structures to facilitate adjustment of the length of the body 24 as appropriate to size the shoulder strap 10 to fit the user, para 0023, Fig. 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add length adjustability to the device taught by Maddox, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 4, Maddox discloses the tactical strap of Claim 1, further comprising a hook and loop fastener patch disposed on the front surface of the elongated body (elongate body 46 may include a segment of hook-and-loop material 60 to facilitate attachment of tags, morale patches, or other insignia as desired by the user, para 0028, Figs. 2-3) at a position between a first grouping of the plurality of tabs and a 
Regarding Claim 9, Maddox discloses the tactical strap of Claim 1, further comprising the first reducer includes a plate having a strap end defining a first aperture and a connector end defining a second aperture, the first aperture receives the first end of the elongated body to secure the first reducer to the elongated body (see blow up of Maddox Fig. 1 below).  
Regarding Claim 10, Maddox discloses the tactical strap of Claim 9, further comprising a first connector strap (72) extending from the second aperture to the first connector to secure the first connector to the first reducer(see blow up of Maddox Fig. 1 below; when viewed in combination set forth above).  
Regarding Claim, Maddox discloses the tactical strap of Claim 10, further comprising wherein the strap end of the first reducer has a first width corresponding to a width of the elongated body and the connector end of the first reducer has a second width corresponding to a width of the first connector strap, the second width being less than the first width (see blow up of Maddox Fig. 1 below).  
Regarding claim 12, Maddox discloses the tactical strap of Claim 11, except does not expressly disclose the first width being at least twice the second width as claimed.
It would have been an obvious matter of design choice to make the different portions of the widths of the elongated body and the connector strap of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally 

    PNG
    media_image1.png
    722
    612
    media_image1.png
    Greyscale

Annotated blow-up of Maddox Fig. 1 above.

.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddox et al. (US 20160081446, hereinafter ‘Maddox’) in view of Bowen (US 2007/0084895) and Stanley (US 2002/0130150) as applied to claims 1 and 13 above, and further in view of Wojciak et al. (US 6015073, hereinafter ‘Wojciak’).
Maddox discloses all limitations of the claim(s) as detailed above except does not expressly disclose the reflective strip as claimed.
Wojciak is in the field of utility belts (abstract) and teaches a reflective strip attached to the front surface of the elongated body (reflective coating coated, center belt strip 14 is positioned on outer surface of heavy duty nylon webbing back belt 12, col. 2, lines 47-55, Fig. 1), wherein the plurality of tabs extend over the reflective strip (cover flaps 20a,20b extend over reflective coating coated, center belt strip 14, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Maddox with the reflective strip of Wojciak, in order to improve user visibility and thereby prevent accidents in low light conditions.
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddox et al. (US 20160081446, hereinafter ‘Maddox’) in view of Bowen (US 2007/0084895), Stanley (US 2002/0130150), and Wojciak et al. (US 6015073, hereinafter ‘Wojciak’) as applied to claims 5 and 18 above, and further in view of Sloot (US 20080217369).

	However, Sloot teaches providing a strap wherein the reflective strip is combined with a glow-in-the-dark material as well (paragraph 0015).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a strip of glow-in-the-dark material to the reflective strip taught by Maddox as modified above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Response to Arguments
5.	Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection addresses the limitations using a different combination or interpretation of the references and the arguments do not specifically apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 11, 2021